1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
     YONKANI MANUEL BOJORQUEZ,                   )   NO. CV 19-7501-AB (KS)
11                                               )
                 Petitioner,
12                                               )
          v.                                     )   ORDER ACCEPTING FINDINGS AND
13                                               )   RECOMMENDATIONS OF UNITED
14   KEN CLARK, Warden,                          )   STATES MAGISTRATE JUDGE
                                                 )
15                    Respondent.                )
16   _________________________________

17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, the Report and Recommendation of United
20   States Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate Judge’s
21   Report and Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and
22   Federal Rule of Civil Procedure 72(b), the Court has conducted a de novo review of those
23   portions of the Report to which objections have been stated.
24
25         In the Objections, Petitioner repeatedly asserts that, contrary to findings of the Report,
26   he is entitled to habeas relief because: (1) he made his request to discharge counsel several
27   weeks before voir dire; (2) trial counsel was ineffective (and violated her moral and ethical
28   duties) for failing to bring that request to the trial court’s attention until the eve of trial; and
1    (3) the Court failed to consider that Plaintiff spoke English as his second language.
2    (Objections at 2-10.)    Petitioner also repeatedly asserts     in Objections that he had the
3    constitutional right to discharge counsel at any time, the trial court erred in refusing the grant
4    his request to discharge counsel, and the Magistrate Judge erred in recommending denial of
5    the claims in the Petition. (See generally id.)
6
7          As an initial matter, to the extent Petitioner’s arguments are raised for the first time in
8    the Objections, he offers no reason why the arguments could not have been raised in the
9    Petition or in the state court proceedings. Nevertheless, the Court has carefully considered
10   the Objections, but they do not warrant relief. Federal habeas review “is limited to the record
11   that was before the state court that adjudicated the claim on the merits.” See Cullen v.
12   Pinholster, 563 U.S. 170, 181 (2011). Here, the record contains no factual basis to support
13   Plaintiff’s contentions that he made his request to discharge counsel several weeks before voir
14   dire, that trial counsel delayed in bringing Petitioner’s request to the attention of the trial
15   court, or that Petitioner’s language barrier impacted his ability to timely seek counsel’s
16   discharge. Absent factual support in the record and evidence that these arguments were
17   presented to and rejected by the California Supreme Court, Plaintiff’s arguments do not affect
18   the conclusions in the Report.
19
20         As to Plaintiff’s remaining arguments, Plaintiff merely restates the arguments from the
21   Petition and disagrees with the Magistrate Judge’s conclusions.           Such disagreement is
22   insufficient to alter the conclusion in the Report that the California Court of Appeal’s
23   determination that Petitioner’s Sixth Amendment rights were not violated was neither
24   contrary to clearly established federal law nor objectively unreasonable—a determination,
25   which was grounded in the record and in binding legal precedent.
26
27         Having completed its review, the Court accepts the findings and recommendations set
28   forth in the Report.
1          Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment
2    shall be entered dismissing this action with prejudice.
3
4    DATED:      3/16/2020
5                                                              ________________________________
6                                                                      ANDRE BIROTTE, JR.
                                                                UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
